Citation Nr: 1512075	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  08-39 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had military service from February 1997 to July 1997, February 2002 to September 2002, and September 2005 to December 2006, some of which was performed under Title 10 orders.  He had additional periods of reserve component service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for psoriasis and assigned a 10 percent evaluation, effective from December 5, 2006.

A Board hearing was held in January 2011; a transcript of that hearing has been associated with the claims file.

This case was initially before the Board in March 2011 and December 2013, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

The Board previously remanded a claim of service connection for sleep apnea in December 2013.  However, service connection for sleep apnea was thereafter granted by an April 2014 rating decision.  Consequently, the issue is no longer on appeal.


FINDING OF FACT

The Veteran's psoriasis does not affect at least 20 percent of the exposed body or total body areas; nor has the Veteran been shown to need any systemic therapy for his psoriasis at any time throughout the appeal period.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7816 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for psoriasis arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at his January 2011 hearing.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim herein decided.  

The Board acknowledges that this claim was the subject of a December 2013 Board remand, which requested that the Veteran be afforded a VA examination of his psoriasis and that VA treatment records be obtained.  The Veteran's VA treatment records through April 2014 have been associated with the claims file, and the Veteran underwent a VA examination in April 2014, which examination included findings necessary to apply the pertinent rating criteria.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's psoriasis has been evaluated as 10 percent disabling, effective December 5, 2006.  His disability evaluation has been assigned under 38 C.F.R. § 4.118, Diagnostic Code 7816 (2014), which is the code for rating psoriasis.

Under Diagnostic Code 7816, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  If more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period, a 60 percent rating is warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7816 (2014).

Additionally, under Diagnostic Code 7816, psoriasis can also be rated as disfigurement of the head, face, and neck under Diagnostic Code 7800 or for scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  Id.  

Beginning in December 2006, two days after release from a period of military service, the Veteran was seen for treatment at VA.  At that time, he was noted as having chronic psoriasis without any acute problems.  On examination, he had "scaly lesion[s] compatible with psoriasis over both elbows and knees and also in mid back - dry skin of hands."  He was diagnosed with psoriasis.

In a January 2007 statement, the Veteran stated that he had psoriasis on his elbows and knees and had to wear long-sleeve shirts to hide and protect those areas; he indicated that he used all sorts of different creams to treat his condition.  He also said that if he hit his elbows "just right they bleed and [he has] to use a band aid as where before when I would just bump something it was normal now they are easily cracked open."

The Veteran underwent a VA examination in December 2007.  At that time, the examiner noted that the Veteran had had that condition since February 2002 and had been diagnosed with psoriasis.  The Veteran reported having itching, shedding, crusting, and dry dead skin.  He had no exudation or ulcer formation.  He also reported that his symptoms occur constantly.  The examiner noted that the "skin disease involves areas that are exposed to the sun, including the elbows.  Over the past twelve months, he has received topical medication only for the skin condition.  There are no side effects from the treatment."

On examination, the examiner noted that the skin condition was located on the elbows, right knee and thoracic spine area between his shoulder blades; it had the following characteristics:  crusting and abnormal texture of more than six square inches.  There was no ulceration, exfoliation, or disfigurement.  The skin lesions were not associated with a systemic disease and they did not manifest in connection with a nervous condition.  In an addendum, the examiner noted that the Veteran's exposed body area affected was 0 percent and his whole body area affected was 5 percent.  

In a February 2008 statement, the Veteran stated that he had psoriasis on his elbows, right knee and on his back.  He stated that his elbows bled when he bumps them because "they are so dry."  He noted that he had been using creams without any effect.  He reported that the spot on his back was worse and that it itched all the time and bled when he stretched his back; he reported having blood on the back of his shirts.

In a May 2008 VA treatment record, the Veteran's psoriasis was noted as having started about 6 years prior, and that he was treated with creams prescribed by his private primary care physician with only minimal relief.  

The Veteran underwent another VA examination in July 2008.  The Veteran reported first noticing dryness of his skin that progressed to red, scaly spots all over his body after returning from Germany.  He was given a steroid cream to treat his skin condition in June 2008, with good improvement.  The Veteran further reported that his current condition involved the constant presence of red, scaly skin lesions without systemic symptoms.  The examiner noted that the Veteran was taking a 0.1% steroid cream, which was a topical corticosteroid; he used it twice daily and had been using it for 1 to 6 weeks at that point.  On examination, the examiner noted areas of redness/scaliness on the Veteran's elbows.  He diagnosed the Veteran with psoriasis.  Photographs were taken.  

In August 2008, the Veteran had VA dermatology treatment, at which time it was noted that his psoriasis affected his elbows, ears, mid-back, and knees.  He was using Clobetasol propionate 0.05% topical cream twice daily for treatment at that time with excellent results.  The Veteran was concerned about dry, residual plaques on the right knee and shin.  On examination, there were a few erythematous papules with silvery scale on the right knee, shin, and back.  The Veteran was diagnosed with psoriasis and was told to continue using the topical cream.  He was instructed on the importance of moisturizing dry areas with absorbase ointment.

The Board has reviewed the balance of the VA treatment records in the claims file through April 2014.  Treatment for the Veteran's psoriasis was reported throughout those records, particularly in December 2008, December 2011, and April 2014.  Those records generally document symptomatology consistent with the August 2008 dermatology note above, and the balance of those records reveal that the Veteran's psoriasis was stable, and his prescription for Clobetasol cream was regularly renewed.

In a December 2008 statement, the Veteran stated:

[The previous denial letter stated] there was no recommendation for a 6-week treatment so there was no reason for adding to my disability.  Well I started the skin treatment and I did see improvement right away.  I have been taking the cream now for 3+ months and am seeing spots come back on my elbows and my back.  My ears and spots on knee never changed as well as spots inside my nose. . . . I have submitted pic[ture]s along with this to show the areas I am having problems with.

The Board has reviewed those December 2008 photographs in conjunction with its review of the claims file, noting that they appear consistent with the Veteran's statements in December 2008 and with the most recent VA examination in April 2014, discussed below.

The Veteran testified at a January 2011 Board hearing that the psoriasis covered the entire right knee cap.  He also stated:

I have it pretty much up and down both legs . . . from basically below my sock line on inside, on the right side and right at the sock line all the way up, pretty much to about my thigh on my left side and both my elbows.  I've got a spot on my back on my spine.  I've got some on my left and right shoulder.  I've got some right here I believe on my right knuckle. . . . I have it on the tips of my ears on the backside and on the inside of my ears as well, on the tip of my nose on both sides. . . . [and] I have some in the . . . groin area.

He further testified that he is just treated with a cream prescribed by his VA dermatologist, but the cream did not help.  He also stated that he has dry, scaly skin, and that it is itchy and will bleed; he has to wear band aids in order to prevent the blood from damaging his clothing.  He indicated that his skin condition is year-round and constant.  The Veteran also indicated that he has to wear clothing in order to protect the areas from bleeding, and that the clothing will exacerbate his symptoms, such as itching, and is uncomfortable.  The Veteran denied taking any steroid pills or injections for his skin condition.  

The Veteran additionally submitted a letter from his spouse, dated in January 2011, although that statement does not address the Veteran's skin condition.  

Finally, the Veteran underwent a VA examination in April 2014.  After review of the Veteran's claims file, the examiner diagnosed the Veteran with psoriasis since 2005.  The history was reported as follows:

Reports trouble with skin stated approximately 2004-2005.  Spots on both elbows started first.  Did not go to dr for some time.  Noticed spots on knees/legs next, a couple of years later.  Not sure when diagnosed, but might have been when seen at QTC for C&P exam, [in] approx[imately] 2006.  Seen by [Oklahoma City VA Medical Center] derm[atology] approx[imately] 2008.  States they did not help him much.  By the notes, it looks like [treatment] they gave him helped at first for a few weeks, but then got worse again.  States what seem to help the most was going to Cancun approx[imately] Jan[uary] 2009.  Went in the sea water quite a bit and spent time in the sun.  Says that helped the condition for 2-4 weeks, but then got worse again.  Says his skin is very susceptible to burning, so he tries to not spend much time in the sun.  States skin got worse over the next few years, states has it behind ears now, also on nose, on back, on lower legs.  Also small area on genital area.  Pruritus is moderate.  Says worse itching if he wears pants, so wears shorts as much as possible.  Has not needed or taken pills for itching, says he likes to avoid pills as much as possible.  States the plaques on arms/elbows are easy to irritate with slight rubbing or pressure, and the areas will bleed.  This happens winter and summer.  States has to wear long sleeves more than he would like, so he does not "bleed all over."  Wears dark colors often, in case of bleeding, so clothes don't stain.  States the Clobetasol cream seems to soften the lesions, but makes the areas redder, and the areas do not go away.  Uses this prn [as needed].  Has used the Triamcinolone cream prn.  Has tried using it bid [twice daily] for several months, and found that that did not help any more than using it prn.  Is in school now, studying criminal justice.  Worked in sheriff's department prior to going back to school, and he did have to wear long pants.  States he did "ok" with wearing pants, but the pruritus was worse then.  

The examiner noted that the Veteran's psoriasis did not cause scarring or disfigurement of his head, face and neck; did not present as any benign or malignant skin neoplasms; or, have any systemic manifestations.  The Veteran was shown to have treatment of his skin condition with a topical corticosteroid, noted as Clobetasol proprionate 0.05% cream, twice daily or prn.  In the past, he used Triamcinolone 0.1% cream.  He has used the topical corticosteroid creams for a duration in excess of 6 weeks, but not constantly over the last 12-month period.  The Veteran had no other treatment for his psoriasis.  The examiner noted that the Veteran did not have any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

On examination, the Veteran's psoriasis was shown to affect less than 5 percent of both his total body and exposed body areas.  The examiner described the areas affected by the Veteran's psoriasis in the examination report, noting that they were present on his right leg--full anterior knee cap area, and just laterally to upper right knee cap area; left leg--lateral to lower knee cap area and other scattered patches; right arm--posterior cubital/elbow area; left arm--posterior cubital/elbow area; back--middle of upper back; face--nose, both nostrils internally and externally; right ear--lower dorsal earlobe; left ear--lower dorsal earlobe; and, genitals--patch on penis.  The examiner gave specific measurements of the areas of those lesions in the examination report.  There was no fingernail, hand, foot, or scalp involvement.  

The examiner described the functional impairment and gave other remarks as follows:

With the skin lesion on the legs, they get itchy at times.  Wearing long pants makes the areas more itchy.  Therefore, Veteran prefers to wear shorts.  He has worked in criminal justice system in the past and is pursuing a degree in the same area.  He will of course need to wear long pants for future jobs in criminal justice.  He will be able to wear the required long pants, but it is somewhat more irritating to the skin, so he will experience more itching of the legs than the average person. . . . As stated [above], he is able and will be able to work, but there will be some discomfort in the form of itching with wearing the required long pants. . . . With the involvement of the arms/elbows, with the psoriasis he has found that he has to be very careful with the skin.  He finds that any slight trauma/abrasion to the skin of the elbows, the skin will bleed and sometimes "ooze."  Due to this, he wears long sleeves more often than he would like, as he overheats with wearing long sleeves.  In future employment in the criminal justice system, usually short sleeves are the standard uniform, and he may have some "messiness"/bleeding of the skin to deal with from time to time.  I have calculated the Veteran's body surface area as approximately 2.49 sq. m. or 24900 sq. cm.  The entire area of involvement with the psoriasis is approximately 220-240 sq. cm.  Therefore, the entire involved area is less than 1 percent of the total skin area.  Regarding the percentage of exposed skin that is involved, he has approximately 6 sq. cm. of affected exposed skin.  The amount of exposed skin that he has in total would be approximately 1600 sq. cm.  I am including the entire head, not just the face, as the Veteran's head is shaved.  (He has no involvement at all of the scalp.)  Usually the surface area of the head is 9-10 percent of the total surface area, but with morbid obesity, proportionally the surface area of the head would be less, as the circumference of the head does not change, as it does for the trunk and limbs.  Therefore, the percentage of total exposed skin that is involved with the psoriasis is less than 1 percent of the exposed area.  The Veteran has been using topical creams on his psoriasis since he was diagnosed.  He has never been given and has not up to this point needed systemic/oral medications.  He is using corticosteroid creams, as is standard with psoriasis.  He is using a very potent steroid cream (Clobetasol 0.05%) for part of his therapy.  The present regimen of the very strong cream being used in conjunction with the less strong steroid cream is not working very well for the Veteran.  The involved areas are minimally helped with the present regimen.  The involved plaques have not shrunken in size with the present treatment, nor shrunken in thickness.  The Veteran would probably do better with the addition of a different cream along with the steroid creams, in particular Dovonex/Calcipotriene.  As stated above, the Veteran has not needed systemic/oral medications as treatment for his psoriasis up to this point, and I would speculate he is not likely to need to be changed to such a regimen involving much more potent and toxic medications.  Hopefully (and likely) he will respond to an enhanced topical medication regimen.  This is of course not definite, and it is also possible that in the future his psoriasis condition may worsen to the point that systemic therapy is appropriate.  

In order to warrant an increased evaluation, the Veteran's psoriasis needs to have either a total body or exposed body area affected of at least 20 percent, or a treatment regimen that involves systemic therapy with a corticosteroid or other immunosuppressive drug for 6 weeks or more but not constantly.

Based on the foregoing evidence, the Board finds that an increased evaluation for the Veteran's service-connected psoriasis is not warranted.  

As the evidence demonstrates the Veteran's total body and exposed body area is less than 20 percent affected throughout the appeal period.  Moreover, while the Veteran is shown to use a topical corticosteroid cream throughout the appeal period, such a treatment regimen is not systemic therapy; the April 2014 examiner is very specific in his finding that the topical corticosteroid use throughout the appeal period is not a systemic therapy regimen.  Of note, the Veteran specifically denies ever using a systemic therapy, such as oral medications or injections, to treat his psoriasis.  

In short, the Veteran's affected total body or exposed body area does not demonstrate at least 20 percent involvement at any point during the appeal period, and he is not shown, as extensively noted by the April 2014 examiner, to require any systemic therapy for his psoriasis throughout the claim period.  Accordingly, an initial evaluation in excess of 10 percent for the Veteran's psoriasis must be denied based on the evidence of record.  See 38 C.F.R. § 4.7, 4.118, Diagnostic Code 7816.  (While his disability is also ratable based on disfigurement or scarring, as noted in the evidence described above, no disfigurement of the head, face, or neck has been shown, and there has been no indication that the Veteran experiences any scarring.)

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that VA refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected psoriasis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for psoriasis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


